                     Case 16-17533-EPK       Doc 116     Filed 10/22/19   Page 1 of 3

                           UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF FLORIDA
                              WEST PALM BEACH DIVISION

                                                                      CASE NO.: 16-17533-BKC-EPK
                                                                   PROCEEDING UNDER CHAPTER 13

IN RE:

VENN ANTONIO FLETCHER
XXX-XX-0094

_____________________________/
DEBTOR

                    TRUSTEE'S MOTION TO DISMISS AND CERTIFICATE OF
                    SERVICE OF COURT GENERATED NOTICE OF HEARING

   COMES NOW, Robin R. Weiner, Standing Chapter 13 Trustee in the above-referenced bankruptcy
case ("Trustee"), and files her Motion to Dismiss pursuant to 11 U.S.C. §1307(c) for the reason(s) set forth
below:

   1.    Failure to make required payments under the Plan as required by 11 U.S.C. §1307;

    WHEREFORE, your movant recommends it is in the best interest of the creditors and the estate that
this petition under Chapter 13 be dismissed.

   I HEREBY CERTIFY that I am admitted to the Bar of the United States District Court for the
Southern District of Florida and I am in compliance with the additional qualifications to practice in this
Court as set forth in Local Rule 2090-1(A) and that a true and correct copy of this Trustee's Motion to
Dismiss and Certificate of Service of Court Generated Notice of Hearing was served, via U.S. first class
mail, certified mail and/or CM/ECF, upon the parties listed on the attached service list this 22nd day of
October, 2019.

                                                                 /s/ Robin R. Weiner
                                                             _____________________________________
                                                                 ROBIN R. WEINER, ESQUIRE
                                                                 STANDING CHAPTER 13 TRUSTEE
                                                                 P.O. BOX 559007
                                                                 FORT LAUDERDALE, FL 33355-9007
                                                                 TELEPHONE: 954-382-2001
                                                                 FLORIDA BAR NO.: 861154
               Case 16-17533-EPK   Doc 116   Filed 10/22/19   Page 2 of 3
                                                                         MOTION TO DISMISS
                                                                  CASE NO.: 16-17533-BKC-EPK

                                   SERVICE LIST

COPIES FURNISHED TO:

DEBTOR
VENN ANTONIO FLETCHER
6818 FINAMORE CIRCLE
LAKE WORTH, FL 33467

ATTORNEY FOR DEBTOR
EDWARD N. PORT, ESQUIRE
2161 PALM BEACH LAKES BLVD
SUITE 202
WEST PALM BEACH, FL 33409

CREDITOR(S)
BANK OF AMERICA, N.A.
4161 PIEDMONT PARKWAY
GREENSBORO, NC 27410

BANK OF AMERICA, N.A.
POB 26012
NC4-105-03-14
GREENSBORO, NC 27420

CITIBANK, N.A.
POB 790040
SAINT LOUIS, MO 63179

CREDIT MANAGEMENT, LP
C/O BANKRUPTCY
POB 118288
CARROLTON, TX 75011

INTERNAL REVENUE SERVICE
POB 7346
PHILADELPHIA, PA 19101-7346

JUNO TAX LLC
11814 LAKE SHORE PLACE
NORTH PALM BEACH, FL 33408

MARINOSCI LAW GROUP PA
100 WEST CYPRESS CREEK ROAD, SUITE 1045
FT LAUDERDALE, FL 33309
               Case 16-17533-EPK   Doc 116   Filed 10/22/19   Page 3 of 3
                                                                         MOTION TO DISMISS
                                                                  CASE NO.: 16-17533-BKC-EPK

ORFELIA M. MAYOR, ESQUIRE
C/O PALM BEACH COUNTY TAX COLLECTOR'S OFFICE
POB 3715
WEST PALM BEACH, FL 33402-3715

PALM BEACH COUNTY TAX COLLECTOR
POB 3715
WEST PALM BEACH, FL 33402-3715

SMITH DAIRY EAST MAINTENANCE ASSOC, INC.
CASTLE GROUP
12270 SW 3RD STREET, STE 200
FORT LAUDERDALE, FL 33325

SPECIALIZED LOAN SERVICING LLC
8742 LUCENT BLVD
SUITE 300
HIGHLANDS RANCH, CO 80129

SPECIALIZED LOAN SERVICING, LLC
POB 636007
LITTLETON, CO 80163

SYNCHRONY BANK/SAMS
POB 103104
ROSWELL, GA 30076
